Citation Nr: 0838071	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  He perfected a timely appeal in 
March 2006 and requested a videoconference Board hearing 
which was held before the undersigned in August 2006.

In September 2007, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2004 and in October 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, evidence of an in-service stressor, 
linking evidence between PTSD and the in-service stressor, 
and noted other types of evidence the veteran could submit in 
support of his claim.  The veteran was provided with a PTSD 
Questionnaire and also was informed of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in October 
2007, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the October 2004 letter was issued before the January 
2005 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claim for service connection for PTSD is being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file; the veteran does not contend otherwise.  The RO also 
has obtained the veteran's service personnel records in order 
to attempt corroboration of his claimed in-service stressors.  
As will be discussed below, however, the veteran's claimed 
in-service stressors are not capable of corroboration by the 
Joint Services Records Research Center (JSRRC).  

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  As will be explained in more detail below, there is no 
competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he incurred PTSD while on active 
service in Vietnam and that his "combat service" in Vietnam 
led to his PTSD.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints or 
treatment of PTSD or related symptoms during active service.  
The veteran's DD Form 214 shows that he was awarded the 
Republic of Vietnam Service Medal with 2 bronze stars and the 
Republic of Vietnam Campaign Medal.  His military 
occupational specialty (MOS) was supervisory administrative 
manager.  His service personnel records indicate that he 
served in Vietnam from March 1966 to March 1967.  His primary 
duties while in Vietnam included supervisory administrative 
clerk.  

A review of the veteran's completed PTSD Questionnaire, 
received at the RO in December 2004, shows that he described 
his in-service stressors as going on night patrols and 
ambushes and being alone in the jungle.  He also described an 
in-service stressor as witnessing a truck being blown up by 
the Vietcong in Danang, Vietnam, in 1966.  "When we arrived 
there were body parts all over the place."  The veteran 
described a third in-service stressor as seeing "a lot of 
litters standing up against a wall all full of blood and 
gore" while awaiting treatment at a field hospital for a 
broken ankle in 1966.  In a statement on a VA Form 21-4138 
also received at the RO in December 2004, the veteran 
contended, "I am claiming combat-related incidents caused my 
PTSD."

VA outpatient treatment records show that the veteran 
received regular outpatient treatment for his PTSD symptoms 
beginning in March 2003.  At that time, the veteran 
complained of problems with depression, hypervigilance, 
anxiety, and excessive worrying.  Mental status examination 
of the veteran showed normal thought process and tearfulness 
when discussing Vietnam.  The assessment included PTSD due to 
Vietnam experiences.

Following outpatient treatment in October 2004, the 
assessment was rule out PTSD.

In a "Veteran's Stressor Statement" dated in March 2006, 
the veteran listed several alleged in-service stressors.  He 
reported contact with an enemy squad while on reconnaissance 
patrol which resulted in a firefight, being ambushed while on 
a re-supply truck supporting Operation WYOMING, and being on 
guard duty and coming under a grenade attack.  All of these 
alleged in-service stressors had occurred in April 1966.  The 
veteran also advised VA that he had no further information or 
evidence to submit in support of his claim.

The veteran testified at his August 2006 videoconference 
Board hearing that he could not recall the specific dates 
when his alleged in-service stressors had occurred.  He 
testified that all of his claimed in-service stressors had 
occurred while he was in Vietnam between March or April 1966 
and March or April 1967.  He also testified that the grenade 
attack could have occurred around May or June 1966.  He 
testified that he witnessed one soldier accidentally shoot 
another while he was assigned to Da Nang Air Base either in 
September or October 1966; however, he could not remember the 
names of the soldiers involved.  He testified further that 
the supply truck ambush had occurred in August or September 
1966 but could not remember the name of the soldier who was 
killed during that alleged in-service incident.

In response to a request from the RO for more specifics 
regarding his alleged in-service stressors, the veteran 
informed VA in an October 2007 letter that he had submitted 
all of the information which he could recall.

There is a diagnosis of PTSD of record; thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records show only that he served in Vietnam from 
March 1966 to March 1967 in an administrative capacity and 
was awarded the Vietnam Service Medal and Vietnam Campaign 
Medal.  Despite the veteran's repeated assertions to the 
contrary, his service personnel records do not show any 
assignments or other awards indicating combat service.  The 
veteran's report of in-service duties including night 
patrols, reconnaissance, and being on guard duty or perimeter 
duty appears inconsistent with his military occupational 
specialty (MOS) of supervisory administrative manager.  In 
such cases, the record must contain other evidence that 
substantiates or corroborates the veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Board notes that the veteran has not provided sufficient 
details concerning his claimed in-service stressors such that 
JSRRC could attempt to corroborate any of them.  For example, 
he has not reported consistently when his claimed in-service 
stressors occurred.  The veteran initially dated his claimed 
in-service stressors to 1966 in his December 2004 PTSD 
Questionnaire; on that form, the veteran described seeing "a 
lot of litters standing up against a wall all full of blood 
and gore" while awaiting treatment at a field hospital for a 
broken ankle in 1966.   The veteran's service medical records 
show that he was treated for a sprained right ankle on 
multiple occasions.  Subsequent to his December 2004 PTSD 
Questionnaire, the veteran described several different in-
service stressors, including treatment for a broken ankle at 
a field hospital, which occurred in April 1966.  The Board 
observes that the veteran's service medical records show 
treatment for a sprained right ankle aboard USS CAVALIER in 
April 1966 and on subsequent dates; none of these records 
correspond to the alleged in-service stressor in April 1966 
of seeing "a lot of litters standing up against a wall all 
full of blood and gore" while awaiting treatment at a field 
hospital for a broken ankle.  Although the veteran also 
reported initially that his in-service stressors included a 
supply truck ambush and a grenade attack in April 1966, he 
later testified that the grenade attack had occurred in May 
or June 1966 and the supply truck ambush had occurred in 
August or September 1966.  The veteran also testified at his 
August 2006 hearing that, although he witnessed one soldier 
accidentally shoot another while he was assigned to Da Nang 
Air Base either in September or October 1966, he could not 
remember the names of either of the soldiers involved in this 
alleged in-service incident.  He also could not remember the 
name of the soldier killed during the supply truck ambush.  
Following his hearing, the veteran was offered another 
opportunity to provide more specific information regarding 
his claimed in-service stressors so that corroboration might 
be attempted.  He responded by stating that he had provided 
all of the information which he could recall about these 
alleged in-service stressful events.  Because of his 
inconsistency in reporting stressors, the Board finds his 
statements not credible.  

Although the veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence which corroborates his 
claimed stressors.  Thus, as the veteran has failed to 
produce credible supporting evidence that his claimed in-
service stressors actually occurred, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


